Title: To James Madison from Thomas Jefferson, 29 December 1801
From: Jefferson, Thomas
To: Madison, James


Sir
Washington Dec. 29. 1801.
Having no confidence that the office of the private secretary of the President of the US. will ever be a regular & safe deposit for public paper⟨s⟩ or that due attention will ever be paid on their transmission from one Secretary or President to another, I have, since I have been in office, sent every paper, which I deem meerly public, & coming to my hands, to be deposited in one of the offices of the heads of departments; so that I shall never add a single paper to those now constituting the records of the President’s office; nor, should any accident happen to me, will there be any papers in my possession which ought to go into any public office. I make the selection regularly as I go along, retaining in my own possession only my private papers, or such as, relating to public subjects, were meant still to be personally confidential for myself. Mr. Meredith the late treasurer, in obedience to the law which directs the Treasurer’s accounts to be transmitted to & remain with the President, having transmitted his accounts, I send them to you to be deposited for safe keeping in the Domestic branch of the office of Secretary of State, which I suppose to be the proper one. Accept assurances of my affectionate esteem & high respect.
Th: Jefferson
 

   RC (DNA: RG 59, ML); FC (DLC: Jefferson Papers).


   JM probably received Samuel Meredith’s accounts for the period 1 July to 30 Sept. 1801. Jefferson had already sent a copy of these accounts to the Senate on 11 Dec. (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 1st sess., 17).

